Citation Nr: 1627041	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polyarthralgia and insomnia to include as manifestations of a chronic multisymptom disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome.

2.  Entitlement to service connection for loss of sensation in the left arm and left shoulder to include as manifestations of a chronic multisymptom disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967 and September 1972 to September 1993.  The Veteran's DD-214 (Armed Forces of the United States Report of Transfer or Discharge) shows that the Veteran has Forces Expeditionary Medal, Southwest Asia Service Medal with three devices as well as Kuwait Liberation Medal.  He is a Persian Gulf Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

The issue of service connection for loss of sensation in the left arm and left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a disorder manifested by polyarthralgia and insomnia which has been attributed to an undiagnosed illness.


CONCLUSION OF LAW

A disorder manifested by polyarthralgia and insomnia was incurred in service, as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of polyarthralgia and insomnia

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

A Persian Gulf Protocol examination was conducted in August 2011.  The Veteran reported symptoms that included polyarthralgia and insomnia since service.  In reporting the diagnostic assessment the examiner stated:

Sleep disturbances, as well as joint pain, have been described in Veteran's returning from service in [S]outhwest Asia and have been attributed to undiagnosed illness.  The joint pain in the hands as well as the sleep disturbance is as likely as not due to undiagnosed illness. 

Given the Veteran's report of in-service reports of joint pain and insomnia, as well as the unrefuted medical opinion of record, the Board finds that the polyarthralgia and insomnia are etiologically related to his military service.  Therefore, entitlement to service connection for this disability is in order.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a disorder manifested by symptoms of polyarthralgia and insomnia, as due to undiagnosed illness, is granted.


REMAND

The Veteran also contends that he has loss of sensation in the left arm and shoulder that had its onset during military.  Service treatment records (STRs) show that prior to service discharge, the Veteran underwent extensive neurological examination in August 1993.  The probable diagnosis was thoracic outlet syndrome.  Current outpatient records show diagnoses of left shoulder impingement syndrome (July 2007 outpatient record) and degenerative disease of the cervical spine (December 2005 outpatient record).  In light of the Veteran's contentions VA examination was conducted in August 2011.  The VA examiner attributed the loss of sensation in the left arm and shoulder to cervical degenerative disc disease (DDD) radiculopathy.  The examiner did not comment on the etiology of the cervical spine DDD, specifically whether it is related to the Veteran's inservice neurological symptomatology (probable thoracic outlet syndrome).  Additional medical commentary is needed.  

In December 2005, a radiological study of the cervical spine was conducted.  The report indicates that the 2005 study was compared to a 2001 radiological study.  The 2001 radiological study is not found in either the Veterans Benefits Management System (VBMS) or Virtual VA e-folders.  Therefore it appears that additional clinical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for the cervical spine and left shoulder disorders.  This list should include, but is not limited to his primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

2.  The Veteran should also identify all VA treatment since 1993 that are not of record.  Then make arrangements to obtain the Veteran's VA treatment records, specifically, any radiological study of the cervical spine conducted in 2001, as well as those that date from January 2013 forward.

3.  After completing directives #1-#2, schedule the Veteran for a VA orthopedic/neurology examination.  The entire e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine or left shoulder disability had its clinical onset during active service or is related to any incident of service, to include the 1993 evaluation for thoracic outlet syndrome.  In providing this opinion, the examiner also should acknowledge the Veteran's statements regarding a continuity of symptomatology since service discharge in 1993, and note that for purposes of the opinion the Veteran's reports should be presumed credible.

A complete rationale must accompany all opinions rendered.

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


